t c memo united_states tax_court gregory a maslow and marina maslow petitioners v commissioner of internal revenue respondent docket no filed date gregory a maslow pro_se alan r peregoy for respondent memorandum opinion jacobs judge respondent determined a deficiency of dollar_figure in petitioners' federal_income_tax for an accuracy-related_penalty of dollar_figure pursuant to sec_6662 and an addition_to_tax of dollar_figure for failure to timely file pursuant to sec_6651 for that year the determined deficiency arises from respondent's determination that petitioners underreported their income and overstated schedule c deductions for the specific issues we must resolve are did petitioners underreport their income in by dollar_figure respondent determined this amount through the bank_deposits method showing total deposits of dollar_figure of which dollar_figure was reported by petitioners on their tax_return and dollar_figure was conceded by respondent at trial as nontaxable we find that the dollar_figure difference came from nontaxable sources thus we hold that petitioners did not underreport their income by dollar_figure must petitioners include dollar_figure in income representing the market_value of a trip to scotland and england petitioner gregory a maslow earned in as a sales award from kentucky central life_insurance co we hold they must are petitioners entitled to deduct various claimed schedule c business_expenses that respondent disallowed we hold that petitioners are entitled to a portion but not all of the claimed schedule c business_expenses as explained in greater detail infra are petitioners liable for the accuracy-related_penalty under sec_6662 for and for an addition_to_tax for failure the notice_of_deficiency states in one instance that the deposits for total dollar_figure and in another instance dollar_figure on brief respondent states the total deposits as dollar_figure on the basis of our holding that the unidentified deposits are not taxable the differing deposit amounts are of no importance to timely file their income_tax return under sec_6651 we hold petitioners are liable for both the penalty and the addition_to_tax all section references are to the internal_revenue_code for the year under consideration all rule references are to the tax_court rules_of_practice and procedure all dollar amounts are rounded some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference for convenience we present a background section and combine our findings_of_fact with our opinion under separate issue headings background petitioners husband and wife resided in randallstown maryland at the time they filed their petition gregory a maslow petitioner emigrated to the united_states from russia in he and marina met in and married in in the united_states during the year under consideration petitioner was a general agent for several life and health insurance_companies in addition during he started a business known as east-west international which was to engage in the export of goods to russia petitioners did not file federal_income_tax returns for through until they were contacted by one of respondent's revenue agents revenue_agent bank in the fall of as a result on date petitioners filed delinquent tax returns for and on date they filed their tax_return petitioner did not maintain books_or_records pertaining to his insurance_business petitioners did however maintain a checking account at maryland national bank under the name graded assets management this account was used for both business and personal purposes petitioner provided revenue_agent bank with bank statements and canceled checks that detailed most if not all of his business activities issue did petitioners underreport their income by dollar_figure due to the absence of adequate books_and_records revenue_agent bank reconstructed petitioners' income using a bank_deposits analysis through the use of this analysis revenue_agent bank determined that petitioners underreported their income by dollar_figure the dollar_figure represents the difference between the aggregate amount of deposits to petitioners' maryland national bank checking account dollar_figure and the income petitioners reported on their tax_return dollar_figure the difference being the unidentified deposits at trial respondent conceded that dollar_figure of the original amount of unidentified deposits came from nontaxable sources hence respondent now asserts there is only see supra note dollar_figure dollar_figure - dollar_figure - dollar_figure of unidentified deposits the use of bank_deposits to reconstruct income is well established 96_tc_858 affd 959_f2d_16 2d cir 94_tc_654 70_tc_1057 64_tc_651 affd 566_f2d_2 6th cir the bank_deposits method assumes that all money deposited in a taxpayer's bank account during a given period constitutes taxable_income dileo v commissioner supra pincite but the making of a bank deposit per se does not mean that the amount so deposited is income 198_f2d_851 3d cir vuitch v commissioner tcmemo_1985_95 however where the commissioner has determined that the deposits constitute income the taxpayer has the burden of showing the commissioner's determination was incorrect see 355_us_595 parks v commissioner supra pincite in explaining the source of the unidentified deposits petitioner testified that he borrowed moneys in from various finance companies--chrysler first co commercial credit corp and rose shanis co petitioner also testified that in he periodically received money from his father-in-law roman shumatsky totaling approximately dollar_figure as well as from roland the differing amounts exist due to the inconsistency between the amount of total bank_deposits stated in the notice_of_deficiency dollar_figure or dollar_figure and respondent's brief dollar_figure see supra note butler a business_associate totaling approximately dollar_figure and that he deposited these moneys into his bank account mr butler and petitioner were to be involved in the export of coffee to russia we found petitioner's testimony credible mr shumatsky also testified and corroborated petitioner's testimony petitioner testified that he was unable to reach mr butler in order for the latter to testify we found the testimony of mr shumatsky credible no witnesses testified on behalf of respondent our ultimate task is to distill truth from falsehood as trier of facts we must be careful to avoid making the courtroom a haven for the skillful liar or a quagmire in which the honest litigant is swallowed up 58_tc_560 on the basis of the testimony of petitioner and mr shumatsky we are persuaded that the unexplained deposits came from messrs shumatsky and butler hence petitioners have shown respondent's determination as to the taxability of the deposits to be incorrect consequently we hold that petitioners did not underreport their income by dollar_figure as determined by respondent issue must petitioners include dollar_figure representing the market_value of a trip to scotland and england earned by petitioner as a sales award in income most of the insurance policies petitioner wrote were with kentucky central life_insurance co in petitioner received a free trip to scotland and england for himself and his wife as a sales award from kentucky central life_insurance co the fair_market_value of the trip was dollar_figure which was reported to petitioner on a form_1099 petitioners did not include the value of this sales award in income petitioner claims that the trip was a company conference and that he was told by his superiors at the home offices of kentucky central life_insurance co that the trip was fully tax deductible except as otherwise provided by law gross_income includes all income from whatever source derived sec_61 gross_income includes income realized in any form whether money property or services sec_1_61-1 income_tax regs thus if the taxpayer performs services in exchange for another type of service or receipt of property then the taxpayer must include in his her income the fair_market_value of the services or property received sec_1_61-2 income_tax regs in the instant case the sales award received by petitioner represents compensation_for services hence we hold that petitioner must include the dollar_figure fair_market_value of the trip not his estimate of what the trip was worth in income for issue are petitioners entitled to various claimed schedule c business_expenses that respondent disallowed respondent disallowed the following expenses petitioners claimed on schedule c profit or loss from business filed with their tax_return type of expense amount claimed amount disallowed a b c d e home-office travel insurance phone commissions dollar_figure big_number big_number big_number big_number a home-office expenses dollar_figure big_number big_number big_number big_number the portion of the claimed home-office expenses disallowed by respondent dollar_figure represents months of home mortgage payments petitioner claimed he used percent of his residence for business purposes both the home and the mortgage were in the name of petitioner's father-in-law mr shumatsky in general sec_280a denies a deduction with respect to a home_office used by persons such as petitioner unless the home_office is exclusively used on a regular basis either as the principal_place_of_business for any trade_or_business of such a person as a place of business which is used by patients clients or customers in meeting or dealing with the person in the normal course of the person's trade_or_business or in the case of a separate structure that is not attached to the home in connection with the person's trade_or_business petitioner failed to prove that the portion of his home claimed as an office expense was exclusively used on a regular basis either as the principal place of his insurance or export business or as a place of business used to meet customers or clients see sec_280a indeed the record shows that petitioner did not meet his customers at his home but rather conducted his insurance activities by traveling to the homes of his customers the record further indicates that petitioner occasionally but not regularly met other insurance agents at his residence and petitioner had an outside office for months during because petitioner did not satisfy the requirements of sec_280a we sustain respondent's disallowance of petitioners' dollar_figure claimed home-office expenses see 506_us_168 b travel_expenses respondent disallowed dollar_figure of the claimed dollar_figure travel_expenses determining that petitioners deducted rather than included in income the dollar_figure travel award by kentucky central life_insurance co referred to supra respondent allowed the balance of the claimed dollar_figure travel_expenses dollar_figure as automobile travel_expenses incurred in connection with petitioner's insurance_business petitioner claims that dollar_figure of the claimed travel_expenses relates to trips to israel february russia may brussels september and luxembourg date in connection with the startup of his export business and has no connection with the travel award by kentucky central life_insurance co even if we accept petitioner's claim nonetheless petitioner failed to substantiate the costs of those trips see sec_274 moreover petitioner did not file a schedule c for his export business activities deductions are a matter of legislative grace and in general taxpayers bear the burden of proving that they are entitled to the deductions claimed rule a 503_us_79 292_us_435 taxpayers must keep sufficient records to establish the amount of their deductions see sec_6001 43_tc_824 sec_1_6001-1 income_tax regs moreover a taxpayer who claims a deduction bears the burden of substantiating the amount and purpose of the item claimed 65_tc_87 affd per curiam 540_f2d_821 5th cir sec_1_6001-1 income_tax regs because petitioner failed to substantiate his purported travel costs we sustain respondent's disallowance of the dollar_figure in question moreover insofar as the purported travel_expenses represent startup business costs they would not be deductible in because petitioner's export business did not begin operations until see sec_195 garrett v commissioner tcmemo_1997_231 c insurance expenses respondent disallowed the claimed insurance expenses on the basis that petitioner failed to substantiate the business_purpose of the deduction petitioner claims the insurance expenses related to his automobile insurance respondent on the other hand asserts petitioner told revenue_agent bank that the insurance was for his personal_residence in this regard respondent's notice_of_deficiency states in pertinent part taxpayer is an insurance agent and works for various insurance_companies as a salesman taxpayer stated that he had an office in the home the taxpayer was asked to provide substantiation for his expense as well as the insurance_policy on his home and failed to do so taxpayer then stated that his expense is for his car but failed to bring any records to verify this statement in general sec_274 provides that no deduction shall be allowed as a trade_or_business expense for any traveling expenses or with respect to any listed_property as defined in sec_280f unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer's own statement the business_purpose of the expense a passenger_automobile is a listed_property within the purview of sec_280f petitioner failed to provide the requisite substantiation that would enable petitioners to deduct the purported insurance expenses on the automobile allegedly used in connection with petitioner's insurance_business moreover respondent did allow a deduction under the heading travel_expenses see supra in the amount of dollar_figure as automobile travel_expenses incurred in connection with petitioner's insurance_business accordingly we sustain respondent's disallowance of the claimed dollar_figure of insurance expenses d phone expenses respondent disallowed the claimed telephone expenses on the basis that petitioner failed to provide substantiation for these expenses a substantial portion of the claimed expenses was for foreign_country calls that pertained to the startup of petitioner's export business however a portion of the telephone expenses was in connection with petitioner's insurance_business under certain circumstances if claimed deductions are not adequately substantiated we may estimate them provided we are convinced that the taxpayer has incurred such expenses and we have a basis upon which to make an estimate 39_f2d_540 2d cir 85_tc_731 based on the record presented using our best estimate and giving consideration to sec_262 we find and thus hold that petitioners are entitled to a deduction for telephone expenses in the amount of dollar_figure for see eg velinsky v commissioner tcmemo_1996_180 e commissions expenses sec_262 personal_living_and_family_expenses a general_rule --except as otherwise expressly provided in this chapter no deduction shall be allowed for personal living or family_expenses b treatment of certain phone expenses --for purposes of subsection a in the case of an individual any charge including taxes thereon for basic local_telephone_service with respect to the 1st telephone line provided to any residence of the taxpayer shall be treated as a personal_expense petitioners claimed dollar_figure as commissions expenses a portion of this amount represented offices expenses dollar_figure and the balance represented commissions paid to other insurance agents dollar_figure in the notice_of_deficiency respondent allowed all but dollar_figure of the claimed dollar_figure petitioner testified that the disallowed dollar_figure represented payments to edward levenson who obtained an insurance_policy that petitioner wrote and for which he received a commission respondent on brief concedes that petitioner is entitled to a deduction in the amount of dollar_figure for office expenses and dollar_figure for the payments to mr levenson respondent now asserts that dollar_figure should be disallowed as commissions expenses dollar_figure - dollar_figure dollar_figure claiming petitioner testified that he paid no other commissions in respondent misunderstands petitioner's testimony petitioner did not concede any part of the claimed commissions expenses on the basis of respondent's concession that the dollar_figure paid to mr levenson is deductible and because that amount was the only amount challenged in the notice_of_deficiency with regard to the claimed dollar_figure of commissions expenses we hold that petitioners are entitled to a schedule c deduction for commissions expenses in the amount of dollar_figure as claimed issue delinquency addition_to_tax and accuracy-related_penalty respondent determined the sec_6651 addition_to_tax for failure to timely file a income_tax return and the sec_6662 accuracy-related_penalty for negligence sec_6651 provides for an addition_to_tax for failure_to_file a timely return a taxpayer may avoid the addition_to_tax by establishing that the failure_to_file a timely return was due to reasonable_cause and not willful neglect rule a 469_us_241 petitioners failed to timely file their tax_return they did not present any evidence establishing that their delinquent filing was due to reasonable_cause indeed the evidence reveals that they knew that they were required to file income_tax returns but did not do so until contacted by respondent's revenue_agent sec_6662 imposes a penalty equal to percent of the portion of the underpayment that is attributable to negligence in order to avoid this penalty petitioners must prove that they were not negligent negligence is defined as the failure to exercise the due care that a reasonable prudent person would exercise under similar circumstances 731_f2d_1417 9th cir affg 79_tc_714 85_tc_934 petitioners failed to exercise the due care that a reasonable prudent person would have exercised by failing to maintain adequate books_and_records failing to report the dollar_figure sales award as income and overstating schedule c deductions accordingly we sustain respondent's determination that petitioners are liable for both the sec_6651 addition_to_tax and the sec_6662 penalty for to reflect the foregoing decision will be entered under rule
